       Case 5:19-cr-00021-GTS Document 32 Filed 03/05/19 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA              )    Criminal No.   5:19-cr-00021-GTS
                                      )
            v.                        )
                                      )
STEPHEN J. TAUBERT                    )
                                      )
                                      )
            Defendant.                )



                       GOVERNMENT’S MOTION IN LIMINE



DATED: March 5, 2019                Respectfully submitted,

                                    GRANT C. JAQUITH
                                    UNITED STATES ATTORNEY

                                    /s/ Michael D. Gadarian
                              BY:   /s/ Michael F. Perry
                                    Michael D. Gadarian (Bar Roll No. 517198)
                                    Michael F. Perry (Bar Roll No. 518952)
                                    Assistant United States Attorneys




                                       1
           Case 5:19-cr-00021-GTS Document 32 Filed 03/05/19 Page 2 of 5



    I.      Government’s Motion in Limine to Limit Defendant’s Character Evidence Under
            Rule 404(a)(2) and, in the Alternative, to Permit the Government to Cross
            Examine Character Witnesses on Specific Instances of the Defendant’s Conduct1

         On March 4, 2019, the defense disclosed a witness list including five witnesses that the

defense might call “to provide evidence about pertinent traits of the defendant pursuant to Federal

Rule of Evidence 402(a)(2).” The “pertinent traits” were not identified in the disclosure itself, but

in follow-up correspondence defense counsel advised that the witnesses would testify about the

defendant’s character for non-violence. Because the defendant is charged with three Counts of

making threatening statements, character evidence concerning the defendant’s lack of violent

character is not a pertinent trait. Indeed, intent to carry out a threat is not an element of the offenses

with which the defendant is charged.

         Federal Rule of Evidence 404(a)(2) provides in relevant part as follows: “a defendant may

offer evidence of the defendant’s pertinent trait, and if the evidence is admitted, the prosecutor

may offer evidence to rebut it.” Federal Rule of Evidence 405(a) explains that “[w]hen evidence

of a person’s character or character trait is admissible, it may be proved by testimony about the

person’s reputation or by testimony in the form of an opinion. On cross-examination of the

character witness, the court may allow an inquiry into relevant specific instances of the person’s

conduct.” Subsection (b) of Rule 405 provides that “[w]hen a person’s character or character trait

is an essential element of a charge, claim, or defense, the character trait may also be proved by

relevant specific instances of the person’s conduct.” See generally United States v. Nektalov, No.

S203CR.828PKL, 2004 WL 1637010 (S.D.N.Y. July 21, 2004) (describing general framework for



1
  This Court’s deadline for motions in limine was March 4, 2019. The government was not aware until the
defendant’s trial filings (made in the afternoon of March 4, 2019) that the defense intended to offer character
witnesses and thus had not prepared a motion in limine addressing that issue. The government respectfully
requests leave to file this motion because a pre-trial ruling from this Court should facilitate the efficient
progress of the trial.
                                                      2
          Case 5:19-cr-00021-GTS Document 32 Filed 03/05/19 Page 3 of 5



introduction of appropriate character evidence and the government’s rights to challenge that

evidence).

       Character is an essential element of a charge when the essential element of the crime

requires proof of a character trait. See Shakur v. United States, 32 F. Supp. 2d 651, 668 (S.D.N.Y.

1999) (citing the Advisory Committee Notes to the 1972 Proposed Rules). Because character is

not an essential element of any of the charges in this case, the defendant may not offer evidence

about specific instances of his conduct under Rule 405(b). Instead, he may only offer testimony

regarding a pertinent trait through reputation or opinion via Rule 405(a). United States v.

Nachamie, 28 F. App’x 13, 20 (2d Cir. 2001) (summary order) (“Evidence of specific instances of

good conduct is admissible when character is an essential element of the charge, but not

otherwise.”) (citing Fed. R. Evid. 405(b)); see also United States v. Doyle, 130 F.3d 523, 542 (2d

Cir. 1997) (“[I]f specific good deeds could be introduced to disprove knowledge or intention,

which are elements of most crimes, the exception of would swallow the general rule of 405(a) that

proof of specific acts is not allowed”); United States v. Benedetto, 571 F.2d 1246, 1249-50 (2d

Cir. 1978).

       Although the standard for admissibility of 404(a) is not high, the character trait must “relate

to some element at issue in the case.” United States v. Han, 230 F.3d 560, 564 (2d Cir. 2000).

When the proffered evidence has “no bearing on [a pertinent character trait] and . . . could well

cause the jury to be influenced by sympathies that have no bearing on the merits of the case,” the

court may exclude the proffered evidence. United States v. Paccione, 949 F.2d 1183, 1201 (2d

Cir. 1991) (upholding district court’s refusal in fraud case to allow defendant to introduce evidence

that he cared for his son with cerebral palsy and therefore would not commit fraud because a fraud

conviction would cause him to leave his son); see United States v. Leroy, 16-cr-0243, 2017 WL



                                                 3
          Case 5:19-cr-00021-GTS Document 32 Filed 03/05/19 Page 4 of 5



82498, at *1 (W.D. Pa. Jan. 10, 2017) (“[E]vidence of being a ‘good guy’ is inadmissible to prove

character.”); United States v. Washington, 106 F.3d 983, 999-1000 (D.C. Cir. 1997) (“[T]he district

court acted well within its discretion when it excluded the evidence at issue here. As the

government persuasively argues, the commendations were not admissible under either Rule

because appellant’s ‘dedication, aggressiveness and assertiveness’ in investigating drug dealing

and carjacking is neither ‘pertinent’ to nor an ‘essential element’ of his supposed lack of

predisposition to engage in the corrupt criminal activity with which he was charged.”).

Accordingly, the defense should not be permitted to call character witnesses to opine on their view

of the defendant’s character for non-violence.

       In the alternative, if the defendant is permitted to call character witnesses, the government

should be permitted to cross examine those witnesses on specific instances of the defendant’s

conduct about which the government has a good faith basis to inquire. Here, that would include

asking the witnesses about their knowledge of any threats made by the defendant, including the

defendant’s threat directed toward the NAACP in 2013, his threat against former Syracuse Mayor

Stephanie Minor in 2017, and his threat against Quicken Loans Arena and its patrons in 2017,

among others.

                Once the defendant offers reputation or opinion evidence regarding
                his good character, the prosecution is permitted to ask the character
                witness on cross-examination about specific instances of the
                conduct of the accused. Such cross-examination is permitted to
                evaluate the character witness’s credibility and knowledge of the
                defendant, not to prove the defendant’s guilt. The government must
                have a good faith basis to believe that specific acts of misconduct
                about which it questions a character witness occurred. Moreover,
                the government may not use the occasion of cross-examination of
                defendant’s character witness to attempt to prove acts of misconduct
                with extrinsic evidence.

                A defendant’s decision to call character witnesses is thus a tactical
                one, as direct examination about the defendant’s character “opens

                                                 4
           Case 5:19-cr-00021-GTS Document 32 Filed 03/05/19 Page 5 of 5



                the door” to cross-examination about specific acts of the defendant.
                For example, limited direct examination of character witnesses
                about the defendant’s reputation in the community and his
                reputation for honesty opens the door to cross-examination about
                specific acts of defendant if inquiry into such acts tends to show that
                the character witness is not fully familiar with, or truthful about, the
                defendant’s reputation. This “traditional form of direct
                examination,” does not, however, open the door to inquiry on cross-
                examination that assumes the defendant’s guilt with respect to the
                charged crime. As the government acknowledges, it may not pose
                hypothetical questions to a character witness that assume the
                defendant’s guilt. For example, the government typically may not
                ask questions such as, “If defendant is guilty of the charges in this
                case, would that change your opinion of him?” Such questions
                “undermine the presumption of innocence” of defendant.

Nektalov, 2004 WL at *2 (citing and quoting Fed. R. Evid. 405(a); United States v. Russo, 110

F.3d 948, 952-53 (2d Cir. 1997); United States v. Birney, 686 F.2d 102, 108 (2d Cir. 1982);

Michelson v. United States, 335 U.S. 469, 481 n. 18 (1948); Fed. R. Evid. 608; Benedetto, 571

F.2d at 1250; United States v. Damblu, 134 F.3d 490, 494 (2d Cir. 1998); See United States v.

Oshatz, 912 F.2d 534, 539 (2d Cir. 1990)).

   II.      Conclusion

         Therefore, the government respectfully requests that this Court prohibit the defendant from

calling character witnesses to testify as to the defendant’s character for non-violence and that, in

the alternative, the government be permitted to inquire on cross examination into specific instances

of the defendant’s conduct that bear on the character witnesses’ credibility.




                                                   5
